     Case 3:19-cv-00920-WHA-CSC Document 1 Filed 11/21/19 Page 1 of 5



rinD1                                                                                             r- I V D
                                                                                                       ifts

                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DIST1UCT OF ALABAMA
                                                                                      Z019 NV 21 A 11: 5b
                                                                                    DEBRA P. HACKETT. CLK
                                                                                      U.S. DISTRICT COURT
                                                                                     MIDDLE DISTRICT ALA
Full name and pnson name of
Plaintiff(s)

v.                                                   CIVIL ACTION NO.       5!I l-cmitao -01*
                                                     (To be supplied by Clerk ofU.S. District.
                                                      Court)




                                             )
Name of person(s) who violated your          )
constitutional rights.(List the names        )
of all the person.)                          )
        PREVIOUS LAWSUITS
        A.   Have you begun other lawsuits in state or federal c rt dealing with the same or
             similar facts involved in this action? YES El No

        B.     Have you begun other lawsuits in stat or federal court relating to your
               imprisonment?    YES0          NO

        C.     If your answer to A or B is yes, describe each lawsuit in the space below. (Ifthere
               is more.than one lawsuit, describe the additional lawsuits on another piece of paper,
               using the same outline.)

               1.     Parties to this previous lawsuit:

                      Plaintiff(s)




                      Defendant(s)



              2,      Court(iffederal court, name the district;if state court, name the county)
     Case 3:19-cv-00920-WHA-CSC Document 1 Filed 11/21/19 Page 2 of 5




             3.   Docketnumber

             4.   Name ofjudge to whom case was assigned


             5.   .DiSposition(for example: wasthe case dismissed? Was it appealed? Is it still
                   pending ?)•

             6.   Approximate date of filing lawsuit

             7.   ApprOxiMate date ofdisposition

       PLACE OF PRESENT CONFINEMENT



       PLACE OR INSTITUTION WHERE INCIDENT OCCURRED



In.    NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
       CONSTITUTIONAL RIGHTS.

             NAME.                                      ADDRESS

1.     4ci t)k
2.     A11,61k
3.    C.-4A)a(  .-7,3
                2   (Alc
4.    -&A44.(1_
5.

6.

IV.    THE DATE UPON WHICH SAID VIOLATION OCCURRED                    /1- /3-11
V.     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONSTITUTIONAL RIG,HTS ARE BEIN VIOLATED:

       GROUND ONE:         nibt
        Awl( ai/k41;ndi dvieo
             /
        beLt4u
              (
  Case 3:19-cv-00920-WHA-CSC Document 1 Filed 11/21/19 Page 3 of 5




STATE BRIEFLY THE FACTS WHICHH SUPPORT THIS GROUND. (State as best you can the
time, place and rnanner and person involved.)

  24-et      ‘-(h.02.144   flitel-V                   Me'rlta 041.1iLe &ANA()
                                                /
                           Aar/ 4                     .1   AVAL.         //

    .




GROUNDITWO: 61/1.0         /WM        7(.A/a

6/(4/teigh

SUP ORT1NGFACTS:                                    niau.teZ
          .
          1 )r




SUPPORTING FACTS:                                             wi,o14,01,(A
  Case 3:19-cv-00920-WHA-CSC Document 1 Filed 11/21/19 Page 4 of 5




VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

            kv--/44/1 a44          ,/jp,           _1-




                                              ignature of plaintiff(s)


      I declare under penalty ofperjury that the foregoing is trite and correct,

      Executed on     /7      /3 /4'7
                             mato

                                             Signature of plaintiff(s)
             Case 3:19-cv-00920-WHA-CSC Document 1 Filed 11/21/19 Page 5 of 5




         Grean
        kE                                           m-Cliii.4rIGOMERY,Ai_ 7-16a)         4"" 741:4.4'.---

  0130X 640                                            70 NOV 2019PM 3 L            FoR
                                                                                           USA



(P\046(   A1-36(6616('                                                                           Barn Swallow




                                                        (1,5, Aiciciit                                          Couri-
                                                                         CAGtrck
                                                           6444                                                 foc(
                                Z.161,04-40i            111111,131f1:f
                                                                                11,4111nh,Pviikiihn
